Mr. Justice Elliott
delivered the opinion of the court.
The prayer for relief generally indicates- the nature of a bill in chancery. The pleadings in this action are too voluminous to be set forth at length in this opinion; they extend through 90 pages of the printed abstract; but the prayer of the complaint and a paragraph from the brief of counsel for the Water Company sufficiently show the gravamen of the complaint. See foregoing statement.
It is a general principle in the governmental system of this country that the judicial department has nó direct control over the legislative department. Each department of the state government is independent within its appropriate sphere. Legislative action by the general assembly cannot be coerced or restrained by judicial process. As was said in another case by this court, “ the legislature cannot be thus compelled to pass an act, even • though the constitution expressly commands it; nor restrained from passing an act, even though the constitution expressly forbids it.”
The same principle with perhaps some exceptions, or seeming exceptions, extends to the local legislative bodies of *239municipal corporations; a court of equity cannot properly interpose any obstacle to the exercise of their legislative discretion upon a subject within the scope of their delegated powers. A municipal ordinance, passed in pursuance of valid authority emanating from the state legislature, has the same force and effect, within proper limits, as if passed by the legislature itself. It follows, as a logical sequence, that a city council or board of trustees of an incoi’porated town when acting, or proposing to act in a legislative capacity upon a subject within the scope of its powers as conferred by its charter.or by the general laws of the state, is entitled to immunity from judicial interference. It is true, the municipal legislative body may adopt an illegal ordinance; so the state legislature may enact an unconstitutional statute; the remedy is the same in either case. By proper and timely application to the courts the enforcement of the unconstitutional statute, as well as the enforcement of the illegal ordinance, may be restrained or corrected. In such case, however, the judicial process is executed against some ministerial or administrative officer, or against some individual or corporation ; and thus all substantial injury is averted without direct interference with legislative action or discretion. The supreme court of Illinois has recently delivered an elaborate opinion upon this subject. See Stevens v. St. Mary's Training School, 32 North East. Rep. 962, and cases there cited; also, 2 High on Injunctions, § 1243; 1 Dillon on Mun. Corp. (4th ed.) § 308; Alpers v. City & County of San Francisco, 32 Fed. Rep. 506; Greenwood Land Co. v. Routt, 17 Colo. 162; C. C. R. R. Co. v. Lea et al., 5 Colo. 192; Phillips v. City of Denver, ante, 179.
Were defendants acting or proposing to act in a matter within the scope of their authority and requiring the exercise of their legislative discretion, when they were enjoined in this action? When this action was commenced, the town of Highlands was a duly incorporated town under the general laws of this state. The defendant Lewis, as mayor, and the other defendants, Breon, Harvey, Shaw, Lee, Jackson and *240Kooken as trustees, constituted the board of trustees of said town. Every board of trustees of an incorporated town under the general laws of this state is, by act of the general assembly, invested with extensive powers, including the power to pass regulations and ordinances having the effect of legislative acts iu a large variety of cases. Among the powers thus granted, is the power to lay out, open, improve and regulate the use of the streets. The power to regulate the opening in the streets for the laying out of gas or water mains and pipes, and to regulate the use of sidewalks along the streets and alleys, and all structures thereunder, is expressly and specifically conferred by general law upon the boards of trustees of incorporated towns: Act of 1877, § 14, clause 7; see Gen. Laws, p. 880; Gen. Stats., p. 695; 2 Mills An. Stats., p. 2262.
From what has already been said, it is apparent that the granting of the injunction in this case was an improper exercise of judicial power. It interfered with the legislative discretion of the board of trustees of the town of Highlands. The injunction restrained the board from acting in its legislative capacity upon a matter clearly within the scope of the powers confided to it by the general laws of the state. The board was clothed with authority to pass ordinances in respect to the construction and operation of waterworks in said town. Whether the proposed ordinance granting to the Citizens Water Company the right to construct and operate such works would have been valid, or whether it would have been void by reason of its being in violation of an existing contract between the plaintiff company and said town of Highlands, is immaterial in this action. The passage of the proposed ordinance being within the scope of the legislative power conferred upon the mayor and trustees, the granting of the injunction was an erroneous interference with their legislative functions. As was said by Mr. Justice Field in Alpers v. San Francisco, supra: “ Municipal corporations are instrumentalities of the state for the more convenient administration of- local affairs, and for that purpose are invested with *241certain legislative power. In the exercise of that power, upon the subjects submitted to their jurisdiction, they are as much beyond judicial interference as the legislature of the state. The courts cannot in the one case forbid the passage of a law nor in the other the passage of a resolution, order, or ordinance. If by either body, the legislature or the board of supervisors, an unconstitutional act be passed, its enforcement may be arrested. The parties seeking to execute the invalid act can be reached by the courts, while the legislative body of the state, or of the municipality, in the exercise of its legislative discretion, is beyond their jurisdiction. The fact that in either case the legislative action threatened may be in disregard of constitutional restraints, and impair the obligation of a contract, as alleged in this case, does not affect the question. It is legislative discretion which is exercised, and that discretion, whether rightfully or wrongfully exercised, is not subject to interference by the judiciary.”
There seems to be some diversity of opinion upon this subject ; or, as we have intimated, there may be e-xceptions to the doctrine of non-interference. For example: If it should be made to appear that the legislative body of a municipality was about to pass some ordinance, resolution or order, and that its mere passage would immediately occasion, or be immediately followed by, some irreparable loss or injury beyond the power of redress by subsequent judicial proceedings, a court of equity might perhaps extend its strong arm to prevent such loss or injury. This view was indicated by judges Sawyer and Hoffman in Spring Valley Water Co. v. Bartlett, Mayor, 16 Fed. Rep. 615. So in Davis v. The Mayor of New York, 1 Duer’s Reps. 498, Mr. Justice Duer, speaking upon this subject, said: “ A court of equity will not interfere to control the exercise of a discretionary power, when the dis- • cretionis legally and honestly exercised — and it has no reason to believe the fact is otherwise — but will interfere, whenever it has grounds for believing that its interference is necessary to prevent abuse, injustice, or oppression, the violation of a trust, or the consummation of a fraud. It will interfere— *242and it is bound to interfere — whenever it has reason to believe that those in whom the discretion is vested, are prepared illegally, wantonly, or corruptly, to trample upon rights, and sacrifice interests, which they are specially bound to watch over and protect,” This case was subsequently affirmed by the New York court of appeals in 14 N. Y., 506.
It is an exceedingly delicate matter for the courts to interfere by injunction with the action, or contemplated action, of a legislative body in any case; and such interference cannot be justified except perhaps in extreme cases and under extraordinary circumstances. Fo ground for such interference is presented in the present case; and as the members of the municipal board are the only defendants, no relief can be granted in this action. Entertaining these views, it would be manifestly inconsistent as well as improper to intimate any opinion as to the validity of plaintiff’s claim to the exclusive right to construct and operate water-works for supplying the town of Highlands and its inhabitants with water. The judgment of the district court is reversed, and the cause remanded with directions to dismiss the action.

Reversed.